  Case 20-05012        Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15                 Desc Main
                                   Document     Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                                 )
                                                       )       Chapter 11
HITZ RESTURANT GROUP, LLC,                             )
                                                       )       Case No. 20-B-05012
                        Debtor                         )
                                                       )       Hon. Donald R. Cassling

    DEBTOR’S COMBINED RESPONSE TO MOTION OF KASS MANAGEMENT
  SERVICES, INC. AND THE SOUTH LOOP SHOPS, LLC FOR RELIEF FROM THE
         AUTOMATIC STAY AND TO COMPEL PAYMENT OF RENT

         NOW COMES Debtor Hitz Restaurant Group LLC by and through its attorneys The

Golding Law Offices PC and responds in objection to the Motion to Compel Payment of Rent

and to the Second Motion for Relief from Stay filed by Kass Management Services, Inc. and

South Loop Shops LLC as follows:

         The Debtor’s post-petition obligation to pay rent is excused for three reasons: the force

majeure clause of the Lease triggered by the COVID-19 crisis; the diminution in value of the

leasehold arising from the COVID-19 crisis; and the Debtor’s right to setoff against the post-

petition rent obligation arising from the Movants’ continuing failure to address significant

problems with the leased premises.

                                     I.      FORCE MAJEURE

         Section 29.5 of the Lease is the Force Majeure Clause. It provides:

                Landlord and Tenant shall each be excused from performing its
                obligations or undertakings provided in this Lease, in the event, but
                only so long as the performance of any of its obligations are
                prevented or delayed, retarded or hindered by act of God, fire,
                earthquake, flood, explosion, actions of the elements, way, invasion,
                insurrection, riot, mob violence, sabotage, inability to procure or
                general shortage of labor, equipment, facilities, materials or supplies
                in the open market, failure of transportation, strikes, lockouts, action
                of labor unions, condemnation, requisition, laws, governmental

                                                   1
  Case 20-05012       Doc 43       Filed 05/12/20 Entered 05/12/20 22:29:15               Desc Main
                                    Document     Page 2 of 10



               action or inaction, orders of government or civil or military or naval
               authorities, or any other cause, whether similar or dissimilar to the
               foregoing, not within the reasonable control of the party or its
               agents, contractors or employees (each, individually and
               collectively, an event of “Force Maieure11,[sic]). Lack of money
               shall not be grounds for Force Majeure.

       In response to the current COVID-19 crisis, The Governor of the State of Illinois has

issued a Gubernatorial Disaster Proclamation and a series of executive orders (attached hereto as

Group Exhibit 1) which impair economic activity in the state, including Executive Order 2020-7

which provides in relevant part:

               Beginning March 16, 2020 at 9 p.m. through March 30, 2020, all
               businesses in the State of Illinois that offer food or beverages for on-
               premises consumption—including restaurants, bars, grocery stores,
               and food halls—must suspend service for and may not permit on-
               premises consumption. Such businesses are permitted and
               encouraged to serve food and beverages so that they may be
               consumed off-premises, as currently permitted by law, through
               means such as in-house delivery, third-party delivery, drive-
               through, and curbside pick-up. In addition, customers may enter the
               premises to purchase food or beverages for carry-out However,
               establishments offering food or beverages for carry-out, including
               food trucks, must ensure that they have an environment where
               patrons maintain adequate social distancing.

       Restaurant patronage is further impaired by Executive Order 2020-10 ordering citizens to

remain in their homes to the extent possible. See https://www2.illinois.gov/Pages/Executive-

Orders/ExecutiveOrder2020-10.aspx.

       On April 30, 2020, supplemental executive orders were entered extending restrictions at

least until May 29, 2020. See https://www2.illinois.gov/Pages/Executive-

Orders/ExecutiveOrder2020-32.aspx and https://www2.illinois.gov/Pages/Executive-

Orders/ExecutiveOrder2020-33.aspx. With regard to the Debtor’s business as a sit-down

restaurant and bar, Executive Order 32 provides:




                                                  2
  Case 20-05012       Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15               Desc Main
                                  Document     Page 3 of 10



               Restaurants for consumption off-premises. Restaurants and
               other facilities that prepare and serve food, but only for consumption
               off-premises, through such means as in-house delivery, third-party
               delivery, drive-through, curbside pick-up, and carry-out.

       These restrictions have been catastrophic for the restaurant industry. The Governor

recently announced a five-phase plan for reopening the state, but the earliest proposed date, June

26, 2020, is by no means certain and increasingly unlikely. See Exhibit 2 attached hereto and

made part hereof: https://www.chicagotribune.com/coronavirus/ct-food-restaurant-pritzker-react-

coronavirus-0507-20200507-c55j2o37xzfrve6gd4ri2pqbsm-story.html. According to the Illinois

Restaurant Association, restaurants that are offering carry-out and delivery are seeing 70%-80%

declines in sales, on top of the burdens of keeping their employees and customers safe during

this catastrophe. The Debtor is unable to operate under these circumstances, with a decimated

customer base and most of its leasehold unusable because it is prevented by executive order from

operating its dining room and bar, comprising most of the space leased by the Debtor.

       With regard to the Force Majeure Clause, the Debtor’s ability to meet its obligations or

enjoy its rights under the lease are impaired by “governmental action or inaction” and “orders of

government”, implicates “inability to procure or general shortage of labor, equipment, facilities,

materials or supplies in the open market” (collapsing food supply chains and workers afraid to

return to dangerous conditions) and hopefully will not rise to “insurrection, riot, mob violence”

as seems to be percolating around the country.

               Ordinarily when performance of a contract would be illegal because
               of a statute, regulation, or other official action that has occurred
               since the contract was signed, the promisor is discharged without
               liability, pursuant to the common law doctrine of impossibility
               (today often called "impracticability"). 407 East 61st Garage, Inc.
               v. Savoy Fifth Ave. Corp., 23 N.Y.2d 275, 244 N.E.2d 37, 296
               N.Y.S.2d 338 (1968); Restatement of Contracts (Second), §
               264 (1981). If, however, the parties include a force majeure clause
               in the contract, the clause supersedes the doctrine. Northern Indiana

                                                 3
  Case 20-05012        Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15               Desc Main
                                   Document     Page 4 of 10



                Public Service Co. v. Carbon County Coal Corp., 799 F.2d 265, 276
                (7th Cir. 1986); Wiggins v. Warrior River Coal Co., 696 F.2d 1356,
                1359 (11th Cir. 1983). For, like most contract doctrines, the doctrine
                of impossibility is an "off-the-rack" provision that governs only if
                the parties have not drafted a specific assignment of the risk
                otherwise assigned by the provision.

Commonwealth Edison Co. v. Allied-General Nuclear Services, 731 F. Supp. 850, 855 (N.D. Ill.

1990).

         The “orders of government” contemplated under the Force Majeure Clause do not require

that the order specifically require the breach of the agreement. “By this we do not mean to say

that in order to constitute a force majeure event, an ICC order or other utility regulation must

specifically direct a party to breach an obligation. What is required is that the order clearly direct

or prohibit an act which proximately causes nonperformance or breach of a contract.” Northern

Illinois Gas Co. v. Energy Cooperative, Inc., 122 Ill. App. 3d 940, 951, 461 N.E.2d 1049, 1058

(3rd Dist. 1984). See also Glen Hollow Pshp. ex rel. Big Hollow Land Trust v. Wal-Mart Stores,

Nos. 97-1433 & 97-1510, 1998 U.S. App. LEXIS 3214, at *9 (7th Cir. Feb. 26, 1998).

         The Force Majeure Clause operates to relieve the Debtor of its obligation to pay post-

petition rent during the pendency of this crisis, in particular so long as the emergency orders

restricting the operation of the Debtor’s business remain in force. This applies to the Debtor’s

obligation to pay rent pursuant to 11 U.S.C. §365(d)(3). Movants also cite to the Debtor’s

alleged obligation to pay rent under 11 U.S.C. §365(d)(3) as cause for relief under 11 U.S.C.

§362(d). Paragraphs 17-29 (out of 29) of the Movants’ second Motion for Relief From the

Automatic Stay comprise their argument that the Debtor’s alleged failure to pay post-petition

rent is cause for relief from the Automatic Stay. Paragraphs 1-16 of that Motion merely recount

the pre-petition history and certain alleged lease terms but do not set forth any argument for

relief. Therefore the Debtor’s excusal of performance pursuant to the Force Majeure Clause

                                                  4
  Case 20-05012       Doc 43      Filed 05/12/20 Entered 05/12/20 22:29:15             Desc Main
                                   Document     Page 5 of 10



supersedes all other alleged obligations of the Debtor under the Lease as possible causes for

relief from the Automatic Stay.

                                II.     VALUE OF LEASEHOLD

       As discussed above, the COVID-19 crisis and the ensuing emergency orders severely

impair the value of the leasehold. Approximately three quarters of the leasehold areas are

dedicated to on-premises service of food and liquor, comprising restaurant seating, bar, and

restrooms. The remaining quarter is the kitchen, which could still be used to prepare food for the

miniscule carry-out/delivery market. See Exhibit 3, Leasehold Floorplan attached hereto and

made part hereof.

               Until assumption or rejection and after rejection with possession in
               the debtor, the estate is liable only for the reasonable value of the
               use and occupancy of the premises. Philadelphia Co. v. Dipple, 312
               U.S. 168 (1941). Although the use and occupancy payment is an
               administrative expense, 11 U.S.C. § 503(b)(1)(A), and not "rent,"
               there is a rebuttable presumption that the contractuallay [sic]
               reserved rent is reasonable and owing for the period of actual or
               constructive occupation. In re Schnabel, 612 F.2d 3154, 318 (7th
               Cir. 1980); S & W Holding Co. v. Kuriansky, 317 F.2d 666, 667 (2d
               Cir. 1980); S & W Holding Co. v. Kuriansky, 317 F.2d 666, 667 (2d
               Cir. 1963); In re By The Sea Foods, Inc., 30 Bankr. 262, 264 (Bankr.
               M.D. Fla. 1983). The Creditors' Committee can only overcome the
               presumption by "convincing evidence to the contrary." In re Fred
               Sanders, Co., 22 Bankr. 902, 907 (Bankr. E.D. Mich. 1982).

In re UNR Industries, No. 82 B 9841 - 82 B 9851, 1984 U.S. Dist. LEXIS 16233, at *81 (N.D. Ill.

May 31, 1984). The emergency restrictions in effect, which would impair any retail operation

which could operate out of the premises at issue, overcome the presumption that the reasonable

value of the premises during the post-petition period is the rent set forth in the Lease. The Debtor

is prohibited from using three quarters of its leased space. Therefore the Movants cannot be

entitled to post-petition rent at the contractual rate, the Debtor should not be compelled to pay such




                                                  5
  Case 20-05012       Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15             Desc Main
                                  Document     Page 6 of 10



a rate, and its refusal to pay such a rate should not be found to be cause for relief from the

Automatic Stay.

                                 III.    NECESSARY REPAIRS

        In Paragraph 7 of the second Motion for Relief from Stay, Movants allege “Section 1.4 of

the Lease provides that upon taking possession of the Premises, Debtor accepts it in an AS-IS,

WHERE-IS condition.” However, this omits a significant element of that clause, which states in

full:

Tenant shall be granted possession of the Demised Premises upon the Date of Execution of this

Lease and providing all insurance certificates required in section IV of this lease. Tenant accepts

the Demised Premises in an AS-IS, WHERE-IS condition subject to HVAC will be operational,

electric connection to circuit breaker panel, plus hot water tank, Cold water and waste are

functioning to present fixtures. Inspection to be made prior to start of any construction.

        Paragraph 10 of that Motion alleges “Section 5.1 of the Lease provides that it is Debtor’s

obligation to maintain Premises and to maintain, replace and repair all equipment, including

heating, ventilating, and air conditioning facilities.” Paragraph 11 of that Motion alleges

“Section 12.3 of the Lease provides that Debtor is to install and maintain all fixtures, furnishings,

and equipment for the operation of its business. However, these allegations are misleading.

Section 3.1 of the Lease, “Landlord’s Work” provides:

               Landlord agrees that the following shall be operational: HAVAC,
               hot water tank, Cold [sic] water and waste are lines to present
               fixtures and electric service shall be connected to circuit breaker
               panel. Verification of operation shall be made prior to start of any
               construction.

        It took two months for the Movants to get the hot water working in the premises. The

HVAC still does not function properly to this day. Contrary to Movants’ representation to this



                                                 6
  Case 20-05012       Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15                Desc Main
                                  Document     Page 7 of 10



Court at the presentment of its Motion to Compel, Debtor’s managing member repeatedly

informed both the Landlord and the Building Manager of these issues, as well as the recurring

noise from the tenant gym on the floor above which has been driving customers away. Complaints

about the HVAC have appeared in the Debtor’s Yelp reviews. See the Declaration of Robert Hitz,

Sr. attached hereto and made a part hereof, along with the exhibits attached thereto. The Movants

repeatedly promised to make repairs, but promised repairmen never appeared and neither issue has

been remediated. The Debtor has reasonably relied on the promises of the Landlord and the

Building Manager to remediate these issues, but the Debtor’s continuing complaints have

prompted the Landlord to threaten to block Mr. Hitz’s phone number. The Movants’ failure to

correct these issues impair the reasonable value of the premises and obviate the Debtor’s obligation

to pay the alleged contractual post-petition rent. The Debtor therefore should not be compelled to

pay such rent, and its refusal to pay is not cause for relief from the Automatic Stay.

                                      IV.     STAY RELIEF

       Although the entire argument laid out by the Movants in the Motion for Relief from Stay

is premised in the Debtor’s alleged obligation to pay post-petition rent, they mention in passing

other elements of 11 U.S.C. §362(d), including the alleged lack of adequate protection.

However, the same factors which obviate the Debtor’s post-petition rent obligations negate any

right to adequate protection.

               Like a secured creditor, a personal property lessor may demand
               adequate protection under § 363(e). The Timbers rationale suggests
               that if leased property is declining in value during a period in which
               the automatic stay prevents repossession of the property, the decline
               in value should be offset by lease payments or other forms
               of adequate protection at least up to the amount of rent called for by
               the lease. However, it would not appear appropriate to award a
               lessor adequate protection in an amount greater than the
               prescribed lease payments. See In re Palace Quality Services
               Industries, Inc., 283 B.R. 868, 882 n.13 (E.D. Mich. 2002) ("[A]

                                                 7
  Case 20-05012       Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15              Desc Main
                                  Document     Page 8 of 10



               lessor cannot compel the trustee under Section 363 to pay more than
               the benefit of the bargain in the event that the lessor miscalculated
               in setting the lease payment at less than the rate of depreciation
               associated with the leased personalty.").

In re UAL Corp., No. 02 B 48191, 2005 Bankr. LEXIS 2190, at *14-15 (Bankr. N.D. Ill. Nov. 15,

2005). Since the Debtor is not obligated to pay any post-petition rent, the Movants are not entitled

to adequate protection payments in excess of the rent payable.

       Movants assert that the leasehold is not necessary for an effective reorganization of the

Debtor, however the leasehold contains the Debtor’s entire operation. Although the present

crisis impairs the Debtor’s ability to reorganize immediately, pursuant to 11 U.S.C. §1121(e)(2)

the Debtor has until December 21, 2020 to file its plan and disclosure statement. Even the

Debtor’s exclusive period to file a plan does not expire until August 24, 2020.

       "Necessary to an effective reorganization" under section 11 U.S.C. §362(d)(2) requires

that the property in question must be essential for reorganization in that there must be "a

reasonable possibility of a successful reorganization within a reasonable time." United Sav. Ass'n

of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 375-76, 108 S. Ct. 626, 98

L. Ed. 2d 740 (1988). In a Chapter 11, this requires a showing that reorganization is impossible

without the property and an inquiry by the court as to whether the Debtor can propose a feasible

plan within a reasonable timeframe.

       In the early stages of a bankruptcy case (such as in the instant matter), a debtor may be

given a greater benefit of the doubt as to the success of a proposed feasible plan. In re Cadwell's

Corners P'ship, 174 B.R. 744, 759 (Bankr. N.D. Ill. 1994) The filing of a bankruptcy case gives

debtor a "breathing spell," which allows a debtor time to attempt a reorganization plan. In re

Bovino, 496 B.R. 492, 507 (Bankr. N.D. Ill. 2013)




                                                 8
  Case 20-05012       Doc 43      Filed 05/12/20 Entered 05/12/20 22:29:15             Desc Main
                                   Document     Page 9 of 10



               A "sliding scale" is used to determine the extent to which the debtor
               must prove the possibility of an effective reorganization. In re
               Ashgrove Apts. of DeKalb County, Ltd., 121 B.R. 752, 756 (Bankr.
               S.D. Ohio 1990). The stage of the proceeding determines the
               meaning of "reasonable possibility within a reasonable time" and the
               extent of the burden of proof on the debtor. Id. At a minimum the
               debtor must show that (1) it is proceeding to propose a plan of
               reorganization, (2) the proposed or contemplated plan has a realistic
               chance of being confirmed and (3) the proposed or contemplated
               plan is not patently unconfirmable. Cadwell's Corners, 174 B.R. at
               759 (citing In re Ashgrove, 121 B.R. at 756).

In re Robinson, Chapter 11, Case No. 00 B 02122, 2000 Bankr. LEXIS 1433, at *19-20 (Bankr.

N.D. Ill. Dec. 7, 2000) It is not necessary for the Debtor to file an actual plan prior to the hearing

on the motion to modify stay in order to meet this burden. Edgewater Walk Apts. v. Mony Life

Ins. Co. of America, 162 B.R. 490, 494 n.5. (N.D. Ill. 1993).

       As things stand, it is reasonable for the Debtor to wait for some stability in the COVID-

19 regulations from the state and the city. The regulations under which the Debtor would be

operating following the confirmation of a plan in late 2020 or early 2021 are unknown. Even the

regulations that the Debtor would be operating under at the time of a final hearing on these

Motions is fluid. As things stand, the Debtor is contemplating a plan which will comply with the

requirements of 11 U.S.C. §1129 funded by an infusion of capital. The Debtor’s managing

member is in ongoing discussions with a potential investor who has been successful in the

Chicago restaurant market. Given the Debtor’s limited assets at the commencement of this case

and the loss of value of many of those assets if the Debtor is evicted from the premises, there

should not be an issue with the liquidation analysis. The Debtor anticipates litigating the

Movants’ claim, but remains hopeful that an agreement can be reached regarding a modified

lease going forward, given the expected continuing restrictions on operations that any

prospective tenant would face until a vaccine becomes widely available. The Debtor is



                                                  9
  Case 20-05012        Doc 43     Filed 05/12/20 Entered 05/12/20 22:29:15              Desc Main
                                  Document      Page 10 of 10



considering its options for how to change its operations in order to be most profitable under

reduced occupancy going forward.

       Movants allege that “If Creditor is not legally permitted to proceed with the Forcible

Action, to protect its interest in the Premises, it will suffer irreparable injury, loss, and damage.”

However, under the present COVID-19 restrictions, Movants cannot actually proceed with its

Forcible Action. General Administrative Order 2020-01 of the Circuit Court of Cook County

(Amended May 1, 2020) has continued non-emergency civil matters and that is likely to be

extended. See http://www.cookcountycourt.org/Portals/0/5_1_20%20GAO.pdf?ver=2020-05-

01-115729-743. Movants’ urgency under these circumstances is baffling, and it is a mystery

what it expect to do so immediately with the premises while the restaurant industry and

storefront retail in general is collapsing amidst the crisis and the ensuing emergency orders.

       Lastly, Movants have not met their burden of establishing the Debtor’s lack of equity in

the property.

       WHEREFORE, Debtor Hitz Restaurant Group LLC prays for entry of an order denying

the Motion to Compel Payment of Rent and the Motion for Relief from Stay of Kass

Management Services, Inc. and South Loop Shops LLC, and for such further relief as this court

deems just.

                                                   Respectfully submitted,
                                                   By: /s/ Jonathan D. Golding
                                                   Proposed Attorney for the Debtor
Jonathan D. Golding, Esq. (ARDC# 6299876)
THE GOLDING LAW OFFICES, PC
500 N. Dearborn Street, 2nd Floor
Chicago, IL 60654
Tel: (312) 832-7892
Fax: (312) 755-5720
Email: jgolding@goldinglaw.net

                                                  10
